Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 21-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a dielectric layer having first and second surfaces; a first conductive element on the first surface of the dielectric layer; and a second conductive element on the second surface of the dielectric layer such that the dielectric layer spaces the first and second conductive elements, wherein: the radiation booster bar has an elongated shape with two slim form factors: a slim width factor and a slim height factor, the slim width factor being a ratio between a length and a width of the radiation booster bar, and the slim height factor being a ratio between a length and a height of the radiation booster bar; the slim width factor is greater than 2 and less than 10; the slim height factor is greater than 2 and less than 10; and the radiation booster bar is not resonant within any frequency range of operation of the radiating system.
Regarding independent claim 10, patentability exists, at least in part, with the claimed features of first and second conducting surfaces; a dielectric layer between the first and second conducting surfaces; and a plurality of vias extending through the dielectric layer and electrically interconnecting the first and second conducting surfaces, 
Claims 2-16, 21-26 depend from claim 1, claim 27 depend from claim 10 and are included in the allowable subject matter.

Chou (US 2010/0123630), Caimi et al. (US 2004/0227683), Dupuy et al. (US 2014/0091880) and Anguera et al. (US 2010/0176999) are all cited as teaching some elements of the claimed invention including a radiation booster bar, a dielectric layer, a plurality of conductive elements, a plurality of dielectric surfaces, as well as, a predetermined slim width and height factor for the booster bar therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845